DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11 and 12 recite for a first distance, a second distance, and a third distance, but it is unclear how or where such distance is measured from, and there is no proper antecedent basis for “the same inner area” and for “the different inner areas. Also, it is unclear what would constitute “respective inner heating wires” that are disposed in the different inner areas. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiner et al (US 2015/0114948).
	Tiner shows the structure claimed including a susceptor (118) that is divided into a plurality of inner areas each having an inner heating wire (220) and an outer heating wire (240) wherein an outer area so as to surround the inner areas, at least some portions of the inner heating wires are disposed at a first distance, parallel portions of the inner heating wires in the inner areas area disposed at a second distance, parallel portions of the inner heating wire and the outer heating wires are disposed at a third distance wherein the first distance is shown to be less than the second distance. See annotated drawing as below: 


    PNG
    media_image1.png
    339
    777
    media_image1.png
    Greyscale


D1 represents the first distance.  
D2 represents the second distance.  
D3 represents the third distance.

Tiner further shows the outer area including a plurality of outer areas that are independently operable/heated (see para [0029]). Tiner also shows the first distance that is less than the third distance, the second distance that is greater than the third distance, and the inner areas and the outer areas including quadrants.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tiner et al (US 2015/0114948) in view of Goto et al (US 2005/0258160) or Chen et al (US 6,423,949).
Tiner shows the structure claimed except for a portion of the outer heating wire located in the inner area is not heated. 
Goto shows it is known to provide an outer heating wire that surrounds an inner heating wire wherein the outer heating wire include portions such as a lead wire that extends to the inner area, and Goto shows that the lead wire is made of a low resistance wherein heat generation is prevented (para 0032).
Chen shows it is known to provide an outer heating wire (260) with a portion of the outer heating wire located in an inner area defined by an inner heating wire (250) wherein the portion of the outer heating wire located in the inner area is reduced with a lower resistance compared to the heating portion of the heating wire. 
In view of Goto or Chen, it would have been obvious to one of ordinary skill in the art to adapt Tiner with a portion of the outer heating wire such as a lead portion or a lower resistance portion of the outer heating wire be provided in the inner area so that 
With respect to claim 5, the recitation of the substrate is regarded as a material that is worked upon by the claimed apparatus/structure that does not limit the apparatus claims (MPEP 2115). Also, a portion of the outer heating wire can be situated so as to not overlap a substrate since the substrate can be placed at any location of the susceptor as desired by the user. 
With respect to claims 6 and 7, as Goto or Chen shows the portion of the outer heating wire having a lower resistance in the inner area, the outer heating wire in the outer area would be maintained at a higher temperature than that of the portion of the heating wire in the inner area, and the lower resistance portion of the outer heating wire in the inner area would generate a lower temperature or no heating due to its lower resistance than that of the inner heating wire that generates heating thereto. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761